10DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s RCE filed 08 February 2021.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-16, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mundra et al. (Mundra) (US Pub. No. 2012/0027322 A1)
Regarding claim 14, Mundra discloses an exit device, comprising:
an emergency sensor 106 operative to detect an emergency event and to generate an emergency signal in response to the emergency event;
a location sensor operative to detect its location and to generate a location signal (para. [0030], [0045]);
a communication module operative to at least one of receive and transmit radio waves (para. [0025]); and
a controller, including a processing unit and program code stored on a storage device of said controller, said controller is coupled with the emergency sensor 106 (via network 104), the location sensor, and the communication module;

Regarding claim 15, the controller in the lighting device in Mundra is further configured to transmit a status signal, via the communication module, in response to the emergency signal.
Regarding claim 16, the status signal disclosed in Mundra is one of safe-status (green) and unsafe-status (red) (para. [0023]).
Regarding claim 21, the emergency sensor 106 in  is one of a flame detector, a heat detector, a carbon monoxide detector, and a smoke detector. (See Fig. 2B and para. [0023].
Regarding claim 22, in Mundra, the controller in is further configured to receive one or more location signals from one or more exit devices, via the communication module, and to determine at least one of a safe pathway and an unsafe pathway (para. [0034]).
Regarding claims 24 and 25, the rejection of claims 24 and 25 recites the rejection of claims 14 and 15. 

Claim Rejections - 35 USC § 103

Claim(s) 23 is/are rejected under 35 U.S.C.103 as being unpatentable over Mundra et al. (Mundra) (US Pub. No. 2012/0027322 A1)
Regarding claim 23,  Mundra discloses a hand-held device 104. Mundra fails to disclose that the hand-held device 104 comprises an application program configured to display the at least one of a safe pathway and an unsafe pathway.  However, this concept is well known in the art as taught by McMahan (para. [0016]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to incorporate this teaching in Mundra for the advantage of providing the user with the suggested safe pathway right on their mobile device.

Claim(s) 1-5, 8-11, and 13 is/are rejected under 35 U.S.C.103 as being unpatentable over Mundra et al. (Mundra) (US Pub. No. 2012/0027322 A1) in view of Roquemore, III (US Pub. No. 2018/0027635 A1).
Regarding claim 1, Mundra discloses an emergency monitoring and communication system for a room 200, said system comprising a plurality of exit devices 102e-g located throughout the building (Fig. 2B), wherein each of said plurality of exit devices 102 is configured to ascertain an emergency event in vicinity of its location (para. [0023], [0029] wherein it is stated that the lighting device 102 receives a signal from sensor 206) and to transmit a location signal (para. [0002], [0040], [0041]) in response to the emergency event. 

Regarding claim 2, each of said plurality of exit devices 102 is further configured to transmit a status signal (fire near its location or received from another light 102) in response to the emergency event.
Regarding claim 3, the status signal disclosed in Mundra is one of safe-status and unsafe-status (para. [0023]) such as green or red.
Regarding claim 4, plurality of exit devices in Mundra is further configured to display a visual signal (light) in response to the emergency event.
Regarding claim 5,  the visual signal disclosed in Mundra is one of red-color and green-color lighted sign.  Though the term “arrow” is not used in Mundra, one of ordinary skill in the art would have readily recognized using arrow symbol in the lighted signs in Mundra to provide suggested path to the exit door because Mundra suggests 
Regarding claim 8, the emergency event disclosed in Mundra is ascertained when at least one of flame, heat, carbon monoxide, and smoke is detected (Fig. 2B and para. [0027].
Regarding claim 9, each of said plurality of exit devices 102 is further configured to store its location in its storage device. Para. [0002].
Regarding claim 10, each of said plurality of exit devices 102(a-g) in Mundra is further configured to receive one or more location signals from one or more of said plurality of exit devices and to ascertain at least one of a safe pathway and an unsafe pathway (para. [0034]).
Regarding claim 11, Mundra fails to explicitly states that the safe path way is a path way which does not include any exit device that has transmitted a location signal in response to the emergency event in vicinity of its location and wherein the unsafe pathway is a pathway which includes at least one exit device that has transmitted a location signal in response to the emergency event in vicinity of its location. However, this feature is inherent in situation in Mundra because one of ordinary skill in the art would have readily recognized that when the exit light device does not detect or receive the emergency condition that means there is no emergency condition nearby and that location/path is safe. 
Regarding claim 13, the structure 200 in Mundra include an egress, as it seems that it is a room inside the building.  Though Mundra fails to disclose two or more exit .

Claims 12, 17, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundra et al. (Mundra) (US Pub. No. 2020/0027322 A1) in view of Roquemore, III (US Pub. No. 2018/0027635 A1) and McMahan et al. (McMahan) (US Pub. No. 2017/065140 A1).
Regarding claim 12,  Mundra discloses a hand-held device 104. Mundra fails to disclose that the hand-held device 104 comprises an application program configured to display the at least one of a safe pathway and an unsafe pathway.  However, this concept is well known in the art as taught by McMahan (para. [0016]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to incorporate this teaching in Mundra for the advantage of providing the user with the suggested safe pathway right on their mobile device.
Regarding claims 17 and 26, Mundra and Roquemore, III fail to disclose a “display screen” coupled with the controller, wherein the controller is further configured to display a visual signal, via the display screen, in response to the emergency signal.  However, Mundra discloses that the lighting device provides a visual signal.  The 
Regarding claim 18, the visual signal disclosed in Mundra is one of red-color and green-color lighted sign.  Though the term “arrow” is not used in Mundra, one of ordinary skill in the art would have readily recognized using arrow symbol in the lighted signs in Mundra to provide suggested path to the exit door because Mundra suggests including “directionality” in the lighting device 102 based on proximity of the lighting device 102 relative to the condition and the egress (para. [0033]).

Claims 6, 7, 19, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundra et al. (Mundra) (US Pub. No. 2020/0027322 A1) in view of Roquemore, III (US Pub. No. 2018/0027635 A1) and Nishino (US Patent No. 3,969,720).
Regarding claims 6 and 19, Mundra fails to disclose each of said plurality of exit devices is further configured to broadcast an audible signal in response to the emergency event.  However, the use of audible signal in additional to visual signal in an emergency situation, especially in fire emergency is old and conventional in the art as taught in Nishino (last paragraph of col. 3).  Therefore, it would have been obvious to one of ordinary skill in the art to use audible signal in Mundra to evacuate people from the building more safely and effectively especially when directionality is needed.
Regarding claims 7, 20, and 27, neither Mundra nor Nishino teaches audible signal is a voice speaking one of come-toward and go-away.  However, as Mundra suggests indicate directionality to evacuees, it would have been obvious to one of ordinary in the art to provide the same instructions when audible signal is used and using the terms “come towards” or “go away” or the equivalents thereof, to instruct evacuees which direction to go for their safety.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 has/have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE B LIEU/Primary Examiner, Art Unit 2684      
                                                                                                                                                                                                  20 May 21